521 F.2d 796
Dr. Helen BRUCE et al., Appellants,v.R. Elliott SCEARCE et al., Appellees.
No. 75-1225.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 10, 1975.Decided Sept. 16, 1975.

Eugene K. Buckley, St. Louis, Mo., for appellants.
Eugene P. Walsh, Clayton, Mo., for appellees.
Before HEANEY and STEPHENSON, Circuit Judges, and SMITH, Senior District Judge.*
PER CURIAM.


1
Upon a careful consideration of the record and of the briefs and arguments of the parties, the Court has concluded that the judgment of the District Court in Bruce v. Scearce, 390 F.Supp. 297 (E.D.Mo.1975), is based on findings that are not clearly erroneous and that no error of law appears.  For these reasons, the judgment appealed from is hereby affirmed on the basis of the trial court's opinion.



*
 TALBOT SMITH, Senior District Judge, Eastern District of Michigan, sitting by designation